Citation Nr: 1601266	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-33 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher initial rating in excess of 20 percent for diabetic retinopathy.  


REPRESENTATION

The Veteran represented by: Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from November 1968 to July 1970, and June 1987 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which in pertinent part granted service connection for diabetic retinopathy and assigned a noncompensable (0 percent) rating from November 30, 2006.  The Veteran appealed the issue of a higher initial rating, and in a February 2010 rating decision, the RO granted a higher initial rating for diabetic retinopathy at 20 percent disability for the entire initial rating period from November 30, 2006.  

In the February 2010 rating decision, the RO stated that the Veteran is not service connected for diabetic retinopathy of the left eye; however, in the previous April 2007 rating decision, the RO granted service connection for diabetic retinopathy generally, and did not specifically deny service connection for diabetic retinopathy of the left eye.  Review of VA treatment records shows that the Veteran has diabetic retinopathy of the left eye; however, later VA examinations distinguish the loss of vision in the left eye from the diabetic retinopathy and, instead, attributed the left eye loss of vision to a refractive error.  See August 2009 VA treatment records.  Therefore, the Board finds that the February 2010 rating decision did not sever service connection for bilateral diabetic retinopathy but only misstated the left eye as not being service connected.  The Veteran was in fact service-connected for diabetic retinopathy of both eyes by the April  2007 rating decision.    

In November 2013, this matter was remanded by the Board to obtain additional medical records since May 2013.  Treatment records have been associated with the claims file, thus the Board finds that there has been compliance with the prior Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  





FINDINGS OF FACT

1.  The loss of vision in the left eye is not attributed to the diabetic retinopathy in the left eye, but is attributed to a refractive error. 

2.  For the entire rating period from November 30, 2006, the diabetic retinopathy of has been manifested by impairment of distant visual acuity of 20/60 or better in both eyes with continuing active pathology.  


CONCLUSION OF LAW

For the entire initial rating period from November 30, 2006, the criteria for a higher initial disability rating in excess of 20 percent for diabetic retinopathy have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.76, 4.79, Diagnostic Code 6006 (2015); 38 C.F.R. §§ 4.75, 4.83a, 4.84a, Diagnostic Codes 6006, 6078 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.   	          38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  	           38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in August 2008, October 2009, and August 2011.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and reported the current symptomatology.  

The Veteran was given the opportunity to testify before a Veterans Law Judge, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of     38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Higher Initial Rating for Diabetic Retinopathy

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period. 

The Veteran generally contends that he is entitled to a higher initial rating for diabetic retinopathy.  The Veteran is in receipt of a combined 20 percent rating for diabetic retinopathy under Diagnostic Codes 6006 and 6078 for vision in one eye of 20/50 and the other eye of 20/50 (a 10 percent rating) and continuous active pathology (a 10 percent  rating) .  

In December 2008, a regulation change regarding rating disabilities of the eyes occurred; however, the regulation specified that claims regarding rating disabilities of the eyes that are initiated prior to December 10, 2008 are governed by the prior 2008 regulations for organs of special sense.  As this claim was initiated on November 30, 2006, the prior regulations apply.  

Under 38 C.F.R. § 4.84a (2008), retinopathy is governed by Diagnostic Code 6006, which states retinopathy should be rated based on visual acuity or field loss, pain, rest-requirements, or episodic incapacity, and should combine an additional rating of 10 percent for continuance of active pathology.  

Diagnostic Code 6078 rates impairment of central visual acuity.  See 38 C.F.R. § 4.84a (2008).  Under Diagnostic Code 6078, for vision in one eye of 20/100, a 50 percent rating will be assigned when there is vision in the other eye of 20/100, a 30 percent rating will be assigned when there is vision of the other eye of 20/70, and a 20 percent rating will be assigned when there is vision in the other eye of 20/50.  For vision in one eye of 20/70, a 30 percent rating will be assigned when there is vision in the other eye of 20/70, and a 20 percent rating will be assigned when there is vision in the other eye of 20/50.  For vision in one eye of 20/50, a 10 percent rating will be assigned when there is vision in the other eye of 20/50.  

Based on review of the medical and lay evidence, the Board finds that a higher initial rating for diabetic retinopathy is not warranted for the entire rating period on appeal.  Review of VA treatment records show that for the entire rating period, the Veteran has not had corrected vision loss in the right or left eye worse than 20/60.  See August 2011 VA examination report; see also March 2012 VA treatment notes.  Throughout the course of the appeal, the corrected vision in the right eye has varied between 20/40 and 20/60 but has been most consistently at 20/50, and corrected vision in the left eye has varied between 20/20 and 20/60, but has been most consistently at 20/40.  See August 2008 VA examination report, August 2011 VA examination report; see also December 2006 VA treatment notes, October 2013 VA treatment notes.  

The Board finds that the loss of vision more nearly approximates a 10 percent rating under Diagnostic Code 6078 for vision in one eye of 20/50 and vision in the other at 20/50, and an additional 10 percent rating for continuous active pathology, combined to 20 percent.  The diabetic retinopathy has not more nearly approximated vision in either eye of 20/70, as the vision in both eyes at its worst has been 20/60 as documented in the August 2011 VA examination for the right eye and May 2012 VA treatment records for the left eye.  Furthermore, more recent treatment records reflect that the corrected vision in the right has been consistently at 20/50 in the right eye and 20/40 in the left eye.  See October 2013 VA treatment records.  Additionally, the Veteran has not asserted, and the evidence of record does not suggest, that the Veteran has corrected distance vision in either eye at 20/70.  Therefore, the Board finds that the weight of the evidence is against a finding that the the diabetic retinopathy manifested impairment of central visual acuity measured by corrected distance vision in at least one eye as 20/70 or worse.  As such, the Board finds that an initial disability rating in excess of 20 percent for diabetic retinopathy is not warranted.  38 C.F.R. § 4.84a (2008).  

Additionally, the Board finds that a separate rating for loss of visual field or muscle function is not warranted.  38 C.F.R. § 4.76 provides that examination of visual field is only necessary when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.77 provides that examination of muscle function is only necessary when the history and findings reflect disease or injury of the extrinsic muscles of the eye or of the motor nerves supplying these muscles.  While the Veteran was not examined for loss of visual field or muscle function, the record does not indicate that the Veteran has disease of the optic nerve or other indication of loss of visual field or muscle function; therefore, the Board finds that the Veteran is not entitled to a separate rating for loss of visual field or muscle function.  

While the revised regulations do not apply to this claim, the Board notes that the Veteran would not benefit under the new regulations effective after December 10, 2008, as medical and lay evidence does not demonstrate that the Veteran has any incapacitating episodes, and the Veteran has not asserted he has been prescribed bed rest and treatment by a physician or other healthcare provider because of the diabetic retinopathy.  38 C.F.R. § 4.79, Diagnostic Code 6006 (2015).  Under the new regulations, the Veteran would not even be entitled to an additional 10 percent rating for continuous active pathology.  38 C.F.R. § 4.76 (2015).  Even a 20 percent rating based on impairment of central visual acuity requires the corrected distance vision in one eye must be at least 20/70, which is also not shown.  38 C.F.R. § 4.79, Diagnostic Codes 6061-66 (2015).  The Board will decline rating the diabetic retinopathy under the revised regulations as the regulations provide that they are inapplicable, and in this case are also not more favorable to the Veteran.   

Extraschedular and TDIU Considerations

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the diabetic retinopathy for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 	 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first prong of extraschedular consideration, the Board finds that the symptomatology and impairment caused by the diabetic retinopathy does not show anything unique or unusual about the Veteran's diabetic retinopathy that would render the schedular rating criteria inadequate.  The service-connected diabetic retinopathy has manifested visual impairment.  Visual impairment, measured by impairment of visual acuity and impairment of visual fields, is explicitly part of the schedular rating criteria.  As such, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology; thus, the disability picture is contemplated by the rating schedule.  Accordingly, the assigned schedular rating is adequate, and extraschedular referral under 38 C.F.R. § 3.321(b) for this disability is not warranted.  See Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. at 227; 	 38 C.F.R. § 4.71a. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  


In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  	          38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the tinnitus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the rating issue.  The Veteran is currently in receipt of TDIU, effective April 20, 2011, the date of the claim of TDIU.  TDIU was granted in March 2013, and the Veteran did not appeal the effective date for TDIU within one year of the rating decision; therefore, the decision became final.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. 

§ 3.104 (2015).  As the Veteran is in receipt of TDIU, the March 2013 rating decision has become final, and the first evidence of record of unemployability is the April 20, 2011 claim for TDIU, the Board finds that issue of entitlement to TDIU is not raised by the record.  


ORDER

A higher initial rating in excess of 20 percent for diabetic retinopathy is denied.  




____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


